El Juez Asociado Señor Todd, Je,.,
emitió la opinión del tri- • bunal.
“ El Tribunal de Distrito de San Juan dictó sentencia en este caso declarando con lugar la demanda enmendada y con-denando al demandado a satisfacer a los demandantes la suma de $3,000 en concepto de daños y perjuicios por la muerte de su hijo de seis años de edad, ocasionada como con-secuencia de haber sido arrollado por el automóvil del de-mandado mientras era guiado por éste, por el lado izquierdo de una calle en la Urbanización Roosevelt de Hato Rey. No conforme el demandado apeló y en este recurso alega que ja corte inferior erró: l9 al declarar sin lugar la moción so-bre desestimación de la demanda enmendada y resolver que la reclamación no había prescrito; 29 al conceder una in-demnización basándose exclusivamente en los sufrimientos mentales de la parte demandante, y por ser la suma conce-dida excesiva; 39 al declarar sin lugar su moción de non-49 al dictar una sentencia que es contraria a derecho por no estar sostenida por la prueba que el demandado fuera negligente, y 59 al apreciar la prueba y resolver el conflicto a favor de la parte demandante.
La demanda original fue radicada por Ángel M. Vargas. En ella se alegó que era casado con doña Graciela Raldiris con quien vivía, siendo el niño Ángel Mario Vargas Raldiris, hijo legítimo de dicho matrimonio. El demandado contestó esa demanda negando todos los hechos alegados en ella. Posteriormente el demandante radicó una moción solicitando permiso de la corte para radicar una demanda enmendada, que acompañaba, en la cual se alegó, en el hecho 19B, que el demandante comparece por sí y en representación de su se-*233ñora esposa, doña Graciela Raldiris, siendo ellos los úni-cos y universales herederos de su hijo fallecido. El deman-dado radicó entonces una moción solicitando se eliminara la demanda enmendada y desestimara la demanda original, 1° por no haber el demandante obtenido permiso previo de la corte para radicar la demanda enmendada; 29 que la de-manda original no aduce hechos suficientes constitutivos de causa de acción; 39 que la demanda enmendada introduce una acción distinta a la que se alegó en la demanda original; 4'1 que no se puede subsanar una demanda que no aduce una causa de acción con una demanda enmendada que introduzca una causa de acción distinta, y 59 que la causa de acción alegada en la demanda enmendada está prescrita.
Casi un año después de radicada esta moción, la corte dictó resolución (1) declarándola sin lugar por el funda-mento de que el propósito de la alegación contenida en el hecho 1°B de la demanda enmendada era corregir un de-fecto que tenía la demanda original, ya que de acuerdo con la Regla 17 (j) de Enjuiciamiento Civil, (2) la madre legí-tima deberá ser siempre partícipe en la acción y que, por tanto, la acción ejercitada no está prescrita.
Arguye el apelante, en primer término, que la corte erró al no eliminar la demanda enmendada radicada sin *234permiso de la corte, lo cual era necesario, de acuerdo con la "Regla '15(a) do Enjuiciamiento Civil, debido a que la de-manda original ya Rabia sido contestada por el demanda-do^3) Si bien de los autos no aparece que la corte conce-diera o denegara la petición hecha por el demandante soli-citando permiso para radicar la demanda enmendada, im-plícitamente dicho permiso fué concedido al denegar la mo-ción del demandado para que se eliminara la demanda en-mendada y se desestimara la original.
Sostiene el apelante, además, que la acción ejercitada por la esposa, al ser incluida en la demanda enmendada, era una acción distinta a la iniciada por su esposo en la demanda original y que habiéndose radicado aquélla después de haber transcurrido un año de la fecha en que ocurrió el accidente, estaba prescrita. No tiene razón. En los casos de Parrilla v. Loíza Sugar Co., 52 D.P.R. 241 (bajo el artículo 60 del Código de Enjuiciamiento Civil), y Ásencio v. Am. Railroad Co., 66 D.P.R. 227 (bajo la Regla 17 (j),. equivalente al artículo 60, supra), hemos resuelto que bajo dicha disposición legal “Tan sólo existe una causa de acción, que quizá pueda ser ejercitada indistintamente por cualquiera de los padres.” Tratándose de una causa de acción a favor de los padres, la demanda enmendada no incluyó una causa de acción distinta a la expuesta en la demanda original, y por tanto, no estaba prescrita.
El hecho de‘que en la demanda enmendada se dijera que el demandante y su esposa son los únicos y universales herederos de su hijo fallecido, no significa que la causa de *235acción que se ejercita sea aquélla a que hubiera tenido de-recho el hijo, como arguye el apelante. Tanto la demanda original como la enmendada, están predicadas en la causa de acción de los padres por los daños sufridos por el falle-cimiento de su hijo como consecuencia del acto torticero del demandado.
No se cometió el primer error y tampoco el segundo, pues liemos resuelto, y así lo admite el apelante en su ale-gato, que los sufrimientos mentales son un elemento de da-ños que deben ser compensados al ocasionarse la muerte de un hijo. Orta v. P. R. Railway, L. & R. Co., 36 D.P.R. 743; López v. American Railroad Co. of P. R., 50 D.P.R. 1; Rojas v. Maldonado, 68 D.P.R. 818. La compensación de tres mil dólares concedida en este caso no puede conside-rarse exagerada. Cf. Rojas v. Maldonado, supra.
En los señalamientos' tercero, cuarto y quinto, el apelante sostiene que la corte erró al declarar sin lugar su moción de nonsuit y al dictar una sentencia que es contraria a la prueba, incurriendo en manifiesto error al apreciarla. En la opinión dictada por la corte sentenciadora, al referirse a la prueba, hizo constar lo siguiente:
“El accidente en que bailó su muerte el menor Ángel Mario Vargas Raldiris ocurrió, de acuerdo con la prueba de los deman-dantes, que es la que nos lia merecido mayor crédito, de la manera siguiente: El día 18 de febrero del año 1944 el referido niño asistió como de costumbre a la escuela ‘maternal’ situada en la vía pública que de la carretera Ponce de León conduce a la Barriada Eleanor Roosevelt y que es conocida por el nombre de ‘Carretera Insular’. A las cuatro de la tarde dicho niño abandonó la escuela acompañado de su hermanita Carmen Alicia Vargas Raldiris, de 10 años de edad, quien había venido a buscarlo por órdenes de su madre. En el lado opuesto de la calle, en el número 7, vivía Nicolás Iglesias, condiscípulo de Ángel Mario Vargas. Después de abandonar la es-cuela cruzaron la ealle Ángel Mario, Nicolás, Carmen Alicia y Luis-Gualberto Vargas, otro hermanito de Ángel Mario, y se pusieron a jugar con bolitas de cristal en la acera de la casa de Nicolás. El juego que jugaban, en el argot infantil, se denomina eholi y cuarta *236o testa y cuarta o simplemente testa, y consiste de impulsar ó lan-zar una bolita contra otra, dándole con la uña de un dedo. En diclio juego, algunas de las bolas al rodar caían fuera de la acera, sobre el encintado de la calle. Como a las cinco de la tarde del indicado día, el demandado se dirigía hacia la residencia del Ledo. Benjamín Ortiz, sita en un barrio de Guaynabo, conduciendo el auto-móvil número 655' por la referida ‘Carretera Insular’, a una velo-cidad moderada. En los momentos en que dicho automóvil se aproximaba al sitio en que jugaban los referidos niños, el deman-dado conducía dicho automóvil, de la propiedad de su esposa Encar-nación Maldonado, por la izquierda de la referida vía pública tan cerca de la acera de dicho lado que arrolló al referido menor en momentos en que éste estaba parado sobre el encintado del lado iz-quierdo de la carretera, pegado a la acera de la mencionada casa número 7, esperando que su hermanita Carmen Alicia le diera con la bola de ella a su bolita qüe se había rodado fuera de la acera y caído sobre el encintado. Al arrollarlo le produjo contusiones que le causaron la muerte poco tiempo después.
“Dicho accidente obviamente se debió a la culpa del demandado al conducir dicho automóvil por el lado izquierdo de la cálle, en violación del inciso (d) del artículo 17 de la Ley de Automóviles vigente, y en forma tan descuidada que no se percató de la presen-cia del niño en el sitio antes indicado hasta después de haberlo arro-llado con el vehículo.” (Bastardillas nuestras.)
Piemos leído detenidamente la transcripción de la evi-dencia presentada en este caso y somos de opinión que la corte inferior no erró al desestimar la moción de nonsuit y tampoco cometió manifiesto error al apreciar la prueba en su totalidad. Tanto de la prueba de los demandantes como de la del demandado, surge el hecho de que este último in-currió en negligencia al guiar su automóvil por el lado iz-quierdo de la calle sin percatarse de que, pegado a la acera izquierda, había varios niños de corta edad jugando, y que, debido a su descuido, arrolló al hijo de los demandantes. No dió crédito la corte a la prueba del demandado, tendiente, a demostrar que el menor estaba cruzando la carretera al ser arrollado y por tanto descartó la defensa del demandado al efecto de que" el accidente se debió a la negligencia contri-*237butoria del niño. Bajo las circunstancias concurrentes en este caso, la negligencia del demandado consistió en condu-cir su automóvil por el lado izquierdo de la carretera, en vio-lación de la ley, sin que se demostrara justificación alguna para ello. Como se dijo en el caso de Olson v. Meachem, 19 P.2d 527, 530, al referirse a una instrucción dada por la corte al jurado: “Nada hay en la instrucción que fije la respon-sabilidad en el demandado. Simplemente expone que la violación de una ley constituye, bajo ciertas circunstancias, negligencia. En este caso, conducir (el automóvil) por el lado izquierdo de la carretera cuando no existía necesidad para así hacerlo, constituyó negligencia/’ Véase, además, Ramos v. Sucn. de Salvador Nadal, 29 D.P.R. 587.

Debe confirmarse la sentencia.

El Juez Asociado Sr. De Jesús no intervino.

(1) La moción, se radicó el 10 de mayo de 1945 y la resolución se dictó el 4 de abril de 1946.


(2) La Regla 17 (j) de las nuevas Reglas de Enjuiciamiento Civil no existe en las Reglas Federales. Es una reproducción literal del artículo 60 del Código do Enjuiciamiento Civil y dispone: “ (j) Demanda por Daño o Muerte de im Dijo Menor de TSdad. — Un padre legítimo o natural reconocido, que no hubiere abandonado a su familia, y la madre legítima o natural, solos o conjuntamente podrán entablar demanda por daño causado a un hijo menor de edad, o por la muerte de éste, o un tutor por daño a un menor o pupilo, o muerte de éste, cuando dicho daño o muerte se deba al acto ilegal o negligencia de otro. Licha demanda podrá entablarse contra la persona causante del daño o muerte, y si dicha persona estuviese empleada por otra persona responsable de su con-ducta, también contra ésta; Disponiéndose, que la madre legítima o natural será siempre partícipe en la acción, en proporción igual al padre legítimo o natural reconocido; y disponiéndose, además, tfue nada de lo establecido anterior-mente se entenderá en violación de los derechos de herencia establecidos por el Código Civil y de las acciones que son consecuencia de los mismos.”


(3) La Regla 15(a), en lo pertinente, dispone que:
“(a) Erwmendas. — Cada parte tiene derecho a enmendar sus alegaciones una vez en cualquier momento antes de que se le notifique una alegación res-ponsiva, pero si su alegación es de las que no admiten contestación y el pleito-no lia sido incluido en calendario para juicio, puedo de igual modo enmen-darla en cualquier fecha dentro de los diez dias después de haber notificado su alegación. En cualquier otro caso las partes pueden enmendar su alegación únicamente con permiso do la corto o mediante el consentimiento por escrito-de la parte contraria; so concederá el permiso liberalmente cuando la justicia así lo requiera.”